Exhibit 12.1 Glimcher Realty Trust Computation of Ratio of Earnings to Fixed Charges (Dollars in Thousands) Years ended December 31, Available Earnings: Income from continuing operations $ (Earnings) loss from equity investees ) ) ) Plus: Fixed charges Amortization of capitalized interest Distributed income of equity investees - - Less: capitalized interest ) Available earnings: $ Fixed Charges: Interest expense, excluding amortization of deferred financing costs Amortization of deferred financing costs Interest capitalized Fixed charges: $ Ratio of earnings to fixed charges:
